Citation Nr: 9903858	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
New York, 
New York


THE ISSUES

1. Entitlement to service connection for ankylosing 
spondylitis.

2. Whether new and material evidence has been submitted to 
reopen a claim for primary service connection for a left 
eye disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 2, to July 1, 1973 
and from May 1975 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision which 
denied service connection for ankylosing spondylitis and 
determined that there was no new and material evidence to 
reopen a claim of service connection for uveitis of the left 
eye.  In September 1998, the veteran appeared and gave 
testimony at a hearing at the RO before the undersigned Board 
member.  A transcript of that hearing is of record.  

At the September 1998 hearing, the veteran's representative 
raised the issue of whether there was new and material 
evidence to reopen a claim for service connection for a right 
eye disorder.  Service connection for this disability had 
first been denied in a January 3, 1995, rating decision by 
the RO.  The claims folder currently contains no record of 
notification to the veteran of the January 3, 1995, decision.  
In any event, on January 13, 1995, the veteran's 
representative at the RO submitted additional evidence and 
requested further consideration of the January 3, 1995, 
rating decision.  This was not a notice of disagreement.  
Thereafter, on January 27, 1995, the RO again denied service 
connection for a right eye disorder.  The veteran was 
informed of this decision by letter dated January 31, 1995.  
He did not file a timely notice of disagreement.  
Consequently, the January 1995 rating decisions became final.  
At the time of the September 1998 Board hearing, the 
undersigned Board member had not had adequate time for a 
review of the claims folder.  The veteran's representative 
stated that the veteran was claiming service connection for 
left eye pathology and right eye pathology on a primary basis 
and on the further basis that left eye and right eye 
disorders were secondary to ankylosing spondylitis.  There 
has been no RO rating decision denying secondary service 
connection for a left eye disorder or a right eye disorder.  
The following issues are referred to the RO for initial 
consideration: (1) whether new and material evidence has been 
submitted to reopen a claim for primary service connection 
for a right eye disorder (2) entitlement to secondary service 
connection for a left eye disorder (3) entitlement to 
secondary service connection for a right eye disorder.  

Only the issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
For reasons discussed below, the issue of entitlement to 
service connection for ankylosing spondylitis will be 
discussed in the remand section of this decision.  


FINDINGS OF FACT

1. The veteran's claim of primary service connection for a 
left eye disorder was denied in a 1980 rating decision; 
the veteran was notified of the denial in May 1980, but 
did not file a notice of disagreement.

2. In two rating actions in January 1995, the RO held that 
new and material evidence had not been submitted to reopen 
a claim of primary service connection for a left eye 
disorder; the veteran was notified of these determinations 
by letter dated January 31, 1995, but he did not file a 
timely notice of disagreement.  

3. The evidence associated with the record since the 1995 
unappealed rating decisions is new, relevant to the claim, 
and must be considered along with the previously assembled 
evidence in order to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1. The January 1995 unappealed rating decisions holding that 
new and material evidence had not been submitted to reopen 
the veteran's claim for primary service connection for a 
left eye disorder are final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 1998); 38 C.F.R.§§ 3.104, 20.302, 20.1103 
(1998).  

2. The additional evidence received subsequent to the 1995 
unappealed rating decisions holding that new and material 
evidence had not been submitted to reopen the veteran's 
claim for primary service connection for a left eye 
disorder is new and material; the veteran's claim for 
service connection for a left eye disorder is reopened.  
38 U.S.C.A.§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a 1980 rating action, the RO denied the veteran's claim 
for service connection for a left eye disorder.  The 
veteran's original claims folder was subsequently lost and 
was rebuilt thereafter.  The service medical records in the 
rebuilt claims folder indicate that that the veteran was 
hospitalized at a military facility in November 1975 for the 
treatment of iritis of the left eye.  

The record contains a May 1980 letter from the RO to the 
veteran stating that a claim for service connection for a 
left eye disability had been considered on the basis of all 
the evidence of record, including the service medical 
records.  According to this letter, the service medical 
records showed treatment for iritis in the left eye but no 
residuals were noted on the veteran's separation examination.  
(This service discharge examination is not in the rebuilt 
claims folder.)  The May 1980 letter from the RO further 
stated that no further action would be taken on the veteran's 
claim for service connection for a left eye disorder unless 
evidence of residuals of this disability subsequent to 
service discharge was submitted.  A VA Form 1-4107 containing 
notice of the veteran's right to appeal was enclosed with 
this communication, but the rating action which generated 
this letter is not in the claims folder.  

This May 1980 letter establishes that a rating decision had 
considered the veteran's claim for service connection for a 
left eye disorder shortly before the document was mailed to 
the veteran.  It also shows that the claim was denied since 
no residuals of the left eye iritis noted in service had been 
demonstrated on the veteran's examination prior to service 
discharge or thereafter.  In view of this, and given that the 
veteran was provided with notice of his appellate rights, the 
Board is satisfied that a rating action promulgated shortly 
prior to the date of the letter denied the veteran's claim 
for service connection for a left eye disorder.  

The evidence added to the record since the 1980 unappealed 
rating decision includes several medical statements 
documenting post service treatment for inflammation of the 
eyes.  In a statement dated in January 1995, Adam Friend, 
M.D., reported treating the veteran for recurrent uveitis 
from which the veteran had been suffering since 1975.  

At a September 1998 hearing at the RO before the undersigned 
Board member, the veteran, in pertinent part, described his 
left eye symptoms in service and described a continuation of 
these eye symptoms from the 1970s to the current time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110,1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(1998).

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 
U.S.C.A.§ 7105 (West 1991); 38 C.F.R.§ § 3. 104(a), 20.302, 
20 1103 (1998).  If, however, new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991 & Supp. 1998).

The Board must perform a two step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R.§ 3.156(a) (1998).  

As noted above, the evidence available at the time of the 
1980 denial of service connection for a left eye disability 
showed that the veteran had an episode of left eye iritis 
during service.  However, no left eye disability was 
demonstrated on the veteran's examination prior to separation 
from service or subsequent to service discharge.  The 
evidence of record at the time of the January 27, 1995, 
rating action demonstrated that the veteran currently had an 
eye disability and a physician had related this eye 
disability to service.  Moreover, at a recent personal 
hearing, the veteran stated, essentially, that his current 
left eye disability was first manifested during service and 
has continued to be symptomatic until the current time.  This 
testimony is presumed credible for the purpose of considering 
whether it is new and material.  For purposes of making such 
a determination, the credibility of newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
Therefore, the Board finds that the evidence submitted since 
the unappealed rating decisions of 1995, which held that new 
and material evidence had not been submitted to reopen a 
claim for primary service connection for iritis of the left 
eye, is new and material.  Thus the veteran's claim for 
service connection for this disability is reopened and must 
be addressed on the merits in light of all the evidence, both 
old and new.  


ORDER  

New and material evidence to reopen a claim of primary 
service connection for a left eye disorder has been 
presented.  To this extent, the appeal is granted.


REMAND

oard must ask the veteran if he objected to the 
Board's jurisdiction, and if so, to specify how the Board's 
adjudication would be prejudicial to his interest.  In the 
case of Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
held that when the Board addresses a question which has not 
been addressed by the RO, the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question and, if not, whether the 
veteran will be prejudiced thereby. of the 
opinion that further development of the record and review by 
the RO is in order regarding the issue of entitlement to 
service connection for a left eye disorder.  

The veteran has also asserted that he has ankylosing 
spondylitis which was originally manifested during service 
with symptoms that included low back pain.  The available 
service medical records include a November 1975 X-ray report 
of the lumbosacral spine which indicates evaluation for 
possible sarcoid or possible spondylitis.  The X-ray was said 
to show no significant abnormalities.  Private clinical 
records show treatment in the 1990s for low back pain 
diagnosed as ankylosing spondylitis.  In an October 1995 
statement, Lawrence Sokolsky, M.D., said that the veteran's 
back complaints during service were probably due to 
ankylosing spondylitis.  

This statement from Doctor Sokolsky, in conjunction with the 
service medical records indicating complaints referable to 
the low back, is sufficient to establish a well-grounded 
claim for service connection under the criteria enunciated by 
the United States Court of Veterans Appeals (Court) in Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the VA has a 
duty to assist the veteran in the development of this claim 
under the provisions of 38 U.S.C.A.§ 5107(a).  The Board 
notes in this regard that the veteran has never been afforded 
a VA orthopedic examination to determine the etiology of his 
currently diagnosed ankylosing spondylitis.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should take appropriate action 
to contact the veteran and request 
that he provide the names and 
addresses of all health care 
providers, both VA and non VA who have 
treated him at any time subsequent to 
his discharge from service for his 
left eye disorder and for the 
orthopedic disability currently 
diagnosed as ankylosing spondylitis.  
When the veteran responds and provides 
any necessary authorizations, the 
named health care providers should be 
contacted and requested to provide 
copies of all clinical records 
documenting such treatment.  All 
records obtained should be associated 
with the claims folder.  

2. Then, the RO should afford the veteran 
an examination by a VA ophthalmologist 
to determine the nature, severity, and 
etiology of his left eye disorder, 
especially any uveitis of the left 
eye.  All pertinent clinical findings 
should be reported in detail.  The 
claims folder must be made available 
to the examiner so that the pertinent 
clinical records can be studied in 
detail.  The examiner should indicate 
in the report of examination that he 
has reviewed these records.  At the 
conclusion of the examination, and 
after a thorough review of the 
clinical record, the examiner should 
express a medical opinion as to 
whether it is at least as likely as 
not that any left eye disability found 
on the examination, especially uveitis 
of the left eye if found, is related 
to the left eye iritis for which the 
veteran was hospitalized in service in 
November 1975.  

3. The veteran should also be afforded a 
VA orthopedic examination to determine 
the etiology and severity of his 
currently diagnosed ankylosing 
spondylitis.  All pertinent clinical 
findings should be reported in detail.  
The claims folder must be made 
available to the examiner so that the 
pertinent clinical records can be 
studied in detail.  The examiner 
should indicate in the report of the 
examination that he has reviewed these 
records.  At the conclusion of the 
examination, and after a thorough 
review of the clinical record, the 
examiner should express a medical 
opinion as to whether it is at least 
as likely as not that the veteran's 
currently diagnosed ankylosing 
spondylitis had its onset during 
service, or within one year after 
discharge from service, or is 
otherwise related to service.  

4. Thereafter, the RO should review the 
record to determine if the above 
development has been completed.  If 
not, any necessary action should be 
performed to ensure compliance with 
this remand.  Then, the RO should 
review the veteran's claim for service 
connection for left eye disability on 
a de novo basis.  The RO should also 
review the veteran's claim for service 
connection for ankylosing spondylitis.  

5. If the benefits sought are denied, the 
veteran and his representative should 
be afforded a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further consideration, if 
otherwise appropriate.  

The purpose of this remand is to obtain clarifying clinical 
evidence, ensure that the veteran receives due process of 
law, and comply with precedent decisions of the Court. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

